The opinion of the court was delivered by
Brewer, J.:
This was an action brought by the defenddants in error against the plaintiff in error, to recover a certain sum which they had paid him for a school-district bond that turned out to be spurious and worthless. The case was tried by the court, without a jury. A general finding and judgment were entered in favor of the plaintiffs, and the defendant alleges error.
The bond purported to be the bond of School District No. 6, Comanche county, and the court permitted testimony tending to show that there was no genuinely organized county, no such school district, and in the language of counsel’s brief, that “Comanche county was a howling wilderness.” And this seems to be the matter complained of; but surely this is testimony tending to show that the bond is spurious. If there were no such district as District No. 6, the bond was no genuine instrument; and if Comanche county was entirely uninhabited, and showed no signs of ever having been inhabited, it would very strongly tend to show that there was no organized School district within its limits. The defendant offered no testimony, and that which the plaintiff produced very clearly showed one of those swindling transactions and bogus organizations with which some of our western counties have been afflicted. The testimony was abundantly sufficient to sustain the conclusion of the court. The right to recover, under the circumstances of the case, is settled by the decision in Smith v. McNair, 19 Kas. 330, a decision which the writer of this opinion will not be apt to soon forget, as it cost him five hundred dollars, he being one of the parties who had sold the bonds in that suit to Smith & Son, and who had to *123reimburse them the amount they were by that decision compelled to pay.
The judgment will be affirmed.
All the Justices concurring.